         Case 1:19-cr-00931-WHP Document 24 Filed 03/13/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 13, 2020

BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     United States v. Osborne, et al., 19 Cr. 931 (WHP)

Dear Judge Pauley:

    Enclosed please find a Proposed Protective Order relating to the production of material in the
above captioned matter. The Government respectfully requests that the Court enter the Proposed
Protective Order. The Government has conferred with defense counsel for each defendant, and
they have agreed to the entry of the Proposed Protective Order.



                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York


                                         by: /s/ Rebecca Dell
                                            Rebecca Dell
                                            Assistant United States Attorney
                                            (212) 637-2198
Case 1:19-cr-00931-WHP Document 24-1 Filed 03/13/20 Page 1 of 4
Case 1:19-cr-00931-WHP Document 24-1 Filed 03/13/20 Page 2 of 4
Case 1:19-cr-00931-WHP Document 24-1 Filed 03/13/20 Page 3 of 4
Case 1:19-cr-00931-WHP Document 24-1 Filed 03/13/20 Page 4 of 4




      13
